OPINION — AG — ** PURCHASE OF SUPPLIES — OFFICE SPACE — RENTAL ** QUESTION(1) CAN THE REAL ESTATE COMMISSION CONTRACT FOR THE PURCHASE OF NECESSARY SUPPLIES, ETC., TO BE USED DURING SAID PERIOD, SAME NOT BE BE PAID FOR UNTIL DELIVERED, AND THE RENTAL OF THE NECESSARY OFFICE SPACE FOR SAID PERIOD FOR A LUMP SUM CONSIDERATION (IT BEING IMPOSSIBLE TO RENT SUITABLE OFFICE SPACE FOR A LESSER PERIOD), THE AGREED RENTAL TO BE PAID MONTHLY AT THE EXPIRATION OF EACH MONTH OF OCCUPANCY ? — AFFIRMATIVE QUESTION(2) ENTER INTO A CONTRACT OF NECESSARY PERSONNEL FOR SAID PERIOD FOR A LUMP SUM CONSIDERATION, THE AGREED COMPENSATION TO BE PAID MONTHLY AT THE EXPIRATION OF EACH MONTH OF SERVICE ? — NEGATIVE (LICENSE FEES, UNEXPENDED FUNDS) CITE: 59 O.S. 840 [59-840], 59 O.S. 841 [59-841] (NINETY PERCENT OF GROSS RECEIPTS) (FRED HANSEN)